Citation Nr: 1748334	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-14 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, including as due to service-connected lumbar strain with degenerative disc disease.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for a disorder manifested by blood in the urine.

5.  Entitlement to service connection for a disorder manifested by groin pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1974 to April 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the RO in Winston-Salem, North Carolina.  The issues on appeal were previously before the Board in July 2015, where, in pertinent part, the remaining issues on appeal were remanded for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record reflects that the Board's July 2015 directives were adequately complied with on remand; therefore, the Board finds the issues on appeal are ripe for adjudication.

The Board notes that the issue of service-connection for a non-PTSD mental health disorder is not before the Board, as the Veteran was previously service connected for schizoaffective disorder.  As such, the only mental health issue before the Board at this time is the question of whether service connection is warranted for PTSD.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with arthritis of the right knee.

2.  During service the Veteran injured the right knee during physical training. 

3.  The Veteran experienced "continuous" symptoms of arthritis of the right knee since service separation.

4.  Prior to and during the relevant period on appeal, the Veteran did not have PTSD.

5.  The Veteran is currently diagnosed with the respiratory disorder of chronic obstructive pulmonary disease (COPD).

6.  The COPD was caused by the use of tobacco products, was not incurred in service, and is not etiologically related to service.

7.  The symptoms of groin pain and blood in the urine are related to the underlying disabilities of status post bilateral inguinal hernia repair and prostate hypertrophy.

8.  The underlying disabilities are not related to an in-service injury, disease, or event, to include the in-service treatment for inguinal lymphadenitis and associated groin pain.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326, 4.125 (2017).

3.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1101, 1103(a), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.326 (2017).

4.  The criteria for service connection for a disorder manifested by blood in the urine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).

5.  The criteria for service connection for a disorder manifested by groin pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants service connection for a right knee disorder, the Board need not discuss the duties to notify and assist as to that issue.

Throughout the course of this appeal, VA issued the Veteran multiple VCAA notices, which informed of the evidence generally needed to support a claim for service connection, what evidence could support a claim for service connection for PTSD based upon personal assault, what actions needed to be undertaken, and how VA would assist in developing the claim.  Further, the remaining issues on appeal were readjudicated in a March 2013 Statement of the Case (SOC), and a subsequently issued February 2017 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded multiple VA examinations concerning the service connection issues on appeal.  The examination and opinion reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the examination and opinion reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and adequately answered all relevant questions.  

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the remaining issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for a right knee disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for a Right Knee Disorder

The Veteran asserts that a currently diagnosed right knee disorder, to include arthritis, either originated during active service or was caused or aggravated by the service-connected back disorder.  Initially, the Board finds that the Veteran is currently diagnosed with arthritis of the right knee.  The report from a September 2010 VA general medical examination reflects that the Veteran was diagnosed with arthritis of the right knee.

After a review of all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's right knee was injured during service.  At the September 2010 VA general medical examination, the Veteran advanced injuring the right knee during physical training.  While the service treatment records reflect that the Veteran was not diagnosed with, or treated for, a knee disorder during service, in the April 1978 Report of Medical History, the Veteran did convey having "cramps in your legs."  In statements made during the course of this appeal, the Veteran advanced that such "leg cramps" included knee pain.  The Board finds the Veteran's contention regarding right knee injury in service to be credible.

The Board finds that the weight of the lay and medical evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of arthritis of the right knee.  See 38 C.F.R. § 3.303(b).  Per the report from the September 2010 VA general medical examination, the Veteran conveyed having right knee disability symptoms since service separation.  Further, a review of all the medical evidence of record reflects that the Veteran has received either private or VA medical treatment for the right knee since at least the 1980s.  

The Veteran is currently diagnosed with right knee arthritis, and the Board finds it credible that the Veteran injured the right knee during physical training in service.  During the course of this appeal, the Veteran has advanced having right knee disability symptoms since service.  VA and private treatment records reflect that the Veteran has received right knee treatment since the 1980s.  This evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a right knee disorder since service separation that was later diagnosed as arthritis.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous joint pain since service).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured the right knee during service and experienced "continuous" symptoms since service separation of arthritis of the right knee.  As such, the criteria for presumptive service connection for arthritis of the right knee under 
38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection is being granted on a presumptive basis (for chronic disease of arthritis based on continuous post-service symptoms, under 38 C.F.R. § 3.303(b)), there is no need to discuss entitlement to service connection on a direct, secondary, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Finally, the Board notes that the evidence of record indicates that the Veteran may be diagnosed with other right knee disorders.  Where a veteran is diagnosed with multiple knee disorders, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the right knee arthritis from any other right knee disability.  As such, the Board has attributed all right knee disability symptomatology and functional impairment to the now service-connected arthritis of the right knee, and the RO should consider all of the right knee symptomatology and functional impairment when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for any other right knee disorder.

Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

The Veteran has advanced having PTSD in addition to the service-connected schizoaffective disorder.  Having reviewed all the relevant evidence of record, lay and medical, the Board finds that prior to and during the relevant period on appeal the Veteran did not have PTSD.

Review of the mental health treatment records conveys that, initially, the Veteran received treatment for PTSD from both VA and private mental health professionals; however, an August 2010 VA treatment record reflects that, upon further examination of the Veteran's mental health symptoms, PTSD was ruled out.  Instead of PTSD, the Veteran was found to have a psychosis.  The VA Medical Center's (VAMC) finding was supported by a subsequent August 2010 VA mental health examination.  At the conclusion of that examination, the diagnosis was schizoaffective disorder.

An April 2012 private treatment record noted a diagnosis of paranoid schizophrenia, and also ruled out a PTSD diagnosis.  Further, per the July 2016 VAMC active problem list, the only mental health disorder for which the Veteran is being treated is the currently service-connected schizophrenia/schizoaffective disorder.

The Board has given consideration to the Veteran's contention of having PTSD.  While the Veteran is competent to offer lay statements regarding mental health symptoms at any time, here, as a lay person, under the facts of this case, the Veteran does not have the requisite medical training or credentials to be able to render a competent medical diagnosis of PTSD.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 
23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness); see also Waters v. Shinseki, 601 F.3d 1274, 1277 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have PTSD.  While the Veteran was originally diagnosed with, and treated for, PTSD, subsequent evaluations and treatment of the Veteran revealed to both private and VA mental health professionals that the original PTSD diagnosis was incorrect, and that the Veteran instead had paranoid schizophrenia/schizoaffective disorder.  As above, the Board has given consideration to the Veteran's contention of PTSD; however, the Veteran is a lay person and, while competent to discuss mental health symptoms, does not have the requisite medical training or credentials to be able to render a competent medical diagnosis of PTSD versus other mental health disorders.  Because the preponderance of the evidence is against service connection for PTSD, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Finally, even if the Board found that the Veteran had a current diagnosis of PTSD and granted service connection, the Board notes that an increase in compensation could not be granted on this basis.  The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 
38 C.F.R. § 4.130 (2017).  As the Veteran already has a 100 percent total schedular rating for schizoaffective disorder under the General Rating Formula for Mental Disorders, which reflects that the Veteran's mental health symptoms have rendered him totally occupationally and socially disabled, no higher rating could be awarded were service connection for PTSD to be granted.  38 C.F.R. § 4.130.


Service Connection for a Lung Disorder

The Veteran has advanced that a currently diagnosed lung disorder is related to in-service treatment for respiratory symptoms, which the Veteran has attributed to exposure to aircraft exhaust vapors.  Initially, the Board finds that the Veteran is currently diagnosed with COPD.  Per the report from the September 2016 VA respiratory examination, the Veteran is currently diagnosed with COPD.  The Board notes that various other medical records make reference to the Veteran being diagnosed with chronic bronchitis; however, chronic bronchitis is a symptom of COPD.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 530 (32nd ed. 2012) (COPD is "any disorder characterized by persistent or recurring obstruction of bronchial air flow, such as chronic bronchitis").

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed COPD had its onset in service or is otherwise causally or etiologically related to service.  Service treatment records reflect that, while the Veteran was treated for respiratory symptoms during service, at the time of the April 1878 service separation examination the Veteran's lungs were normal.  Further, in the corresponding April 1978 Report of Medical History, the Veteran denied any respiratory problems.

Both VA and private treatment records reflect that the Veteran is a former smoker.  Per a November 2010 VA treatment record, the Veteran reported having quit smoking in 2002; however, a January 2016 VA treatment record implies that the Veteran had once again been smoking and was advised to quit.  Whether or not the Veteran truly quit smoking in 2002, per a June 2015 VA treatment record, the Veteran smoked four to five cigarettes a day for approximately 20 years.  

The Veteran received a VA respiratory examination in September 2016.  At the conclusion of the examination, after reviewing the relevant evidence of record, the VA examiner opined that it was less likely as not that the currently diagnosed COPD was related to service.  Rather, considering the long stretch of time between the Veteran's separation from service and the manifestation of COPD, the VA examiner opined the COPD was more likely due to tobacco abuse.

VA has received extensive VA and private treatment records.  There is no indication from these records that any physician, VA or private, has attributed the COPD, or any other respiratory disorder, to service, to include reported exposure to environmental hazards.  

Based on the above, the Board finds that service connection for a lung disorder, specifically COPD, is not warranted.  The VA examiner's opinion at the September 2016 VA examination is highly probative evidence that the Veteran's COPD is a result of smoking.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted the appropriate testing.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the COPD, had sufficient facts and data on which to base the conclusion, and supported the opinion that the COPD is related to the Veteran's tobacco use.  Nothing in the record indicates that the VA examiner did not conduct adequate research or lacked the knowledge or training necessary to render such an opinion.  

While the Veteran has contended that the currently diagnosed COPD was related to hazardous environmental exposure during service, the Board does not find that under the facts of this case the Veteran is competent to provide evidence of an etiological nexus between a respiratory disorder and service.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The etiology of the Veteran's COPD involves complex medical etiological questions dealing with the origin and progression of the respiratory system, and such disabilities are diagnosed primarily on clinical findings and physiological testing.  While the Veteran is competent to relate respiratory symptoms experienced at any time, he is not competent in this case to opine on whether there is a link between a respiratory disability and active service, because such a medical opinion requires specific medical knowledge and training that the Veteran has not been shown to possess.

With respect to the Veteran's smoking history, to the extent that tobacco use may be a causative factor in the development of the current COPD, service connection may not be granted on the basis of tobacco use, even if such tobacco use began in service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The Veteran is competent to report smoking tobacco products during service; however, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §§ 1103(a), 1110, 1131.  The Veteran filed the current claim in February 2009; therefore, any respiratory disability that resulted from tobacco use during service is specifically excluded from service connection, which applies to the currently diagnosed COPD.  

For the reasons laid out above, the Board finds the weight of the evidence to show that the currently diagnosed COPD was not related to service, but rather was a direct result of the Veteran's tobacco use, which is barred by statute and regulation from service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Disorders Manifested by 
Blood in the Urine and Groin Pain

The Veteran has requested service connection for disorders that have manifested as symptoms of blood in the urine and groin pain.  After reviewing all the VA and private medical records, including the report from the September 2010 VA general medical examination, in its July 2015 decision, the Board remanded these issues to schedule new VA examinations and opinions in order to help determine 1) what disabilities may be responsible for the groin pain and/or blood in the urine, and 
2) whether any such disabilities are related to the Veteran's service.

In September 2016, the Veteran received VA liver, urinary, hernia, and reproductive organ examinations.  Per the examination reports, the Veteran was not diagnosed with any liver or urinary disorders; however, the diagnosis was status post bilateral inguinal hernia repair (hernia) and prostate hypertrophy.

The report from the April 1978 service separation examination conveys that the Veteran was not diagnosed with any hernia or prostate problems at service separation; however, the service treatment records do reflect that in May 1976 the Veteran was treated for painful swelling in the groin and inguinal lymphadenitis. 

As to the prostate hypertrophy, after a review of the relevant evidence of record, the VA examiner opined that it was less likely than not that the currently diagnosed prostate hypertrophy was related to service.  The VA examiner explained that there is no medical relationship between inguinal lymphadenitis and prostate hypertrophy; rather, it was more likely that the prostate hypertrophy was due to aging.

Regarding the inguinal hernia, the VA examiner also opined it less likely than not that the Veteran's hernia was related to service.  The VA examiner explained that the Veteran's groin pain was thoroughly evaluated several times during service, and that such pain was not found to be a hernia; rather, the evidence reflects that the inguinal lymphadenitis and associated groin pain were caused by an infection that subsequently resolved.  Further, the VA examiner noted that the hernia had not manifested until many years after service separation.

As above, VA has received extensive VA and private treatment records.  There is no indication from these records that any physician, VA or private, has attributed the prostate hypertrophy and/or inguinal hernia to the Veteran's service, to include the in-service inguinal lymphadenitis and associated groin pain.

Although the Veteran has asserted that one or more disorders resulting in groin pain and blood in the urine is causally related to service, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the symptoms and underlying disorders.  The etiology of the Veteran's symptoms and underlying disorders is a complex medical etiological question dealing with the origin and progression of internal systems, and such disabilities are diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate symptoms personally experienced at any time, under the facts of this case, the Veteran is not competent to opine on whether there is a link between the symptoms, along with the underlying disorders, and service.  See Kahana, 24 Vet. App. at 438 (recognizing that lay competency is determined on a case by case basis); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

For the above reasons, the Board finds that the weight of the evidence shows that the underlying disabilities associated with reported groin pain and blood in the urine were not related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for arthritis of the right knee is granted.

Service connection for PTSD is denied.

Service connection for a lung disorder, to include COPD, is denied.

Service connection for a disorder manifested by blood in the urine is denied.

Service connection for a disorder manifested by groin pain is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


